Title: To James Madison from John Graham, 11 August 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 11th. August 1808

I went into the Country last Friday Evening to bring Home Mrs. Graham on Sunday, but owing to continued wet weather I could not get back until Wednesday Morning.  I understand from Mr. Brent that he forwarded to you the Letters and Papers received during my absince, and executed the directions given in your Letter (without date) which came by the Mail of Sunday.  The Mail of last Night brought under cover from you the Presidents orders that a Pardon should issue for Hoskins.
Inclosed you will find a Bill of Exchange drawn on you by Maurice Rogers for $1048. 5.  No Letter of advice was sent with this Bill nor is there any on file in the office.
Confidential
While I was in the Neighbourhood of Upper Marlborough I understood that some Circular Letters had been received from Mr. Harper, by Federal Gentlemen there, informing them of the intended Meeting at NewYork and urging them to be in readiness to support the Candidate for the Presidency, who should be brought forward by that, Meeting.  From what I could learn of his Letter, Mr. H. seemed to be in doubt whether a Federal Candidate would be brought forward by the Meeting or whether it would determine to lend its aid to some one of those already in nomination.
Since the Rains we have very pleasant weather and the City is I believe very healthy.  With Sentiments of the Most Sincere & Respectful Attachment I have the Honor to be Sir Your Mo. Obt Sert

John Graham


Mr. Hamilton the British Consul has written to a Friend of his to ascertain informally whether he could get permission to charter a Vessel and take Home in american Produce the proceeds of the Sale of his Furniture House Servants &c.

